Third District Court of Appeal
                                State of Florida

                         Opinion filed August 10, 2022.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                               No. 3D22-645
                        Lower Tribunal No. 18-28229
                           ________________


                               Kevin Vericker,
                                 Petitioner,

                                      vs.

                               Norman Powell,
                                Respondent.


     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Barbara Areces, Judge.

     Pierre Simon, and Faudlin Pierre (Fort Lauderdale), for petitioner.

     Feldman Kodsi, and Neil D. Kodsi and Andrew M. Feldman, for
respondent.


Before FERNANDEZ, C.J., and SCALES and GORDO, JJ.

     SCALES, J.
         Petitioner Kevin Vericker, defendant below, seeks certiorari review of

the trial court’s non-final order denying Petitioner’s summary judgment

motion. Petitioner’s motion asserted that Respondent Norman Powell’s,

defamation lawsuit is barred by Florida’s Anti-SLAPP statute.1 We decline

Petitioner’s invitation to expand our certiorari jurisdiction to review the

challenged non-final order. In so doing, we adopt the reasoning of our

colleagues on Florida’s Fourth District Court of Appeal and certify conflict

with contrary cases from our colleagues on Florida’s Second District Court

of Appeal.

    I.     Relevant Background

         In this case, Petitioner published a blog site commenting on North Bay

Village, Florida, and its municipal government. After North Bay Village hired

Respondent as its Village Attorney, Petitioner published multiple critical


1
   Section 768.295 of the Florida Statutes, titled “Strategic Lawsuits Against
Public Participation (SLAPP) prohibited” and commonly known as Florida’s
Anti-SLAPP statute, prohibits lawsuits that “are inconsistent with the right of
persons to exercise such constitutional rights of free speech in connection
with public issues.” § 768.295(1), Fla. Stat. (2021). Specifically, the statute
prevents the filing of “any lawsuit, cause of action, claim, cross-claim, or
counterclaim against another person or entity without merit and primarily
because such person or entity has exercised the constitutional right of free
speech in connection with a public issue, or right to peacefully assemble, to
instruct representatives of government, or to petition for redress of
grievances before the various governmental entities of this state, as
protected by the First Amendment to the United States Constitution and s. 5,
Art. I of the State Constitution.” § 768.295(3), Fla. Stat. (2021).

                                        2
comments about Respondent, raising doubts about Respondent’s character

and competence as an attorney. Respondent filed the instant defamation suit

against Petitioner, who then filed a summary judgment motion that

incorporated what Petitioner characterized as an “Anti-SLAPP motion.”

Petitioner’s motion asserted that Respondent’s lawsuit was meritless and

that Respondent, a public official, could not show actual malice per New York

Times Co. v. Sullivan, 376 U.S. 254 (1964).

          In a March 15, 2022 summary judgment order, the trial court denied

Petitioner’s motion on the ground that there are genuine issues of material

fact as to whether Petitioner’s published comments were false and

defamatory. 2 On April 14, 2022, Petitioner sought certiorari relief from this

Court.

    II.     Analysis

          Petitioner argues that we should follow the jurisprudence of Florida’s

Second District Court of Appeal and exercise our certiorari jurisdiction to

review the challenged non-final order because this order allegedly deprives

Petitioner of a substantive right – afforded to him by Florida’s Anti-SLAPP


2
 The trial court’s order also concluded that Florida’s Anti-SLAPP statute did
not create a stand-alone, “anti-SLAPP motion” practice with substantive
standards different from Florida’s summary judgment standard. Because we
are dismissing Petitioner’s certiorari petition for lack of jurisdiction, we need
not, and do not, reach this issue.

                                         3
statute – not to be subject to a meritless lawsuit filed primarily in response to

a defendant exercising his or her constitutional right to free speech. 3

      While we recognize the strong policy arguments for exercising

certiorari jurisdiction advanced by our Second District colleagues, we are

reluctant to expand, via caselaw, the very limited scope of our certiorari

jurisdiction,   even   to   accomplish       what   may   be   a   commendable

result. Rather, we adopt the rationale expressed by the Fourth District Court

of Appeal in WPB Residents for Integrity in Government, Inc. v. Materio, 284

So. 3d 555 (Fla. 4th DCA 2019), and Geddes v. Jupiter Island, LLC, 2022

WL 2335021 (Fla. 4th DCA June 29, 2022). We agree with the Fourth District

that our Florida Supreme Court has made it clear that “when public policy

favors interlocutory review, the proper course is for the court to amend the

non-final appeal rule, not to expand certiorari jurisdiction.” Materio, 284 So.

3d at 560.

      As the Materio court aptly stated:

      Unlike a case-by-case expansion of certiorari jurisdiction by
      district courts of appeal, which would create an imprecise, twisty
      jurisdictional line, a rule change sets a bright-line jurisdictional
      rule. Different courts will reach different conclusions in evaluating


3
  The recent Second District cases are Davis v. Mishiyev, 339 So. 3d 449
(Fla. 2d DCA May 11, 2022), Baird v. Mason Classical Academy, Inc., 317
So. 3d 264 (Fla. 2d DCA 2021), and Gundel v. AV Homes, Inc., 264 So. 3d
304 (Fla. 2d DCA 2019).

                                         4
      whether there has been a departure from the essential
      requirements of law necessary for certiorari jurisdiction. In
      deciding on a rule change, the Supreme Court is uniquely
      situated to weigh the competing policies implicated by an
      expansion of appellate jurisdiction to accommodate immunity or
      Anti-SLAPP related issues.

Id. at 560.

      In Florida Rule of Appellate Procedure 9.130, our Supreme Court, after

receiving input from stakeholders and after having made careful policy

considerations, has crafted a specific schedule of appealable non-final

orders. Obviously, a District Court’s adjudication of a single certiorari case

does not have the benefit of the process that accompanies a rule

amendment. With our certification of conflict with the contrary cases from the

Second District, coupled with our referral of the issue to the Florida Bar’s

appellate rules committee, we are confident of invoking a more deliberative

approach to the issue of whether such non-final orders – denying motions

premised on Florida’s Anti-SLAPP statute – should be immediately

appealable.

      Absent such a rule, though, we are compelled to continue to follow this

Court’s general jurisprudence dictating that a party’s having to defend

against a lawsuit, even if meritless, does not constitute sufficient irreparable

harm to invoke our certiorari jurisdiction. See Rodriguez v. Miami-Dade

Cnty., 117 So. 3d 400, 405 (Fla. 2013) (“[W]e reiterate that the continuation


                                       5
of litigation and any ensuing costs, time, and effort in defending such

litigation does not constitute irreparable harm”); Sch. Bd. of Miami-Dade

Cnty. v. C.A.F., 194 So. 3d 493, 497 (Fla. 3d DCA 2016). We, therefore,

dismiss the instant petition for lack of jurisdiction, 4 and certify conflict with

Davis, Baird, and Gundel. We also refer to the Florida Bar’s Appellate Rules

Committee the issue of whether rule 9.130’s schedule of appealable non-

final orders should be amended to include orders that determine motions

premised upon Florida’s Anti-SLAPP statute.

        Petition dismissed; conflict certified; referral made.




4
    We express no opinion as to the correctness of the trial court’s order.

                                         6
                                           Kevin Vericker v. Norman Powell
                                                        Case No. 3D22-645
GORDO, J., specially concurring.

      I concur in the majority’s view that binding precedent dictates certiorari

jurisdiction ought not be expanded on a case-by-case basis.             I write

separately to emphasize, however, that our colleagues on the Second

District Court of Appeal make a compelling argument that if a claim is

meritless, the expense or continuation of litigation is not the harm at issue.

Rather it is the initiation and continuation of the litigation itself.     The

legislature has given a clear public policy directive within the plain language

of the Anti-SLAPP statute:

            It is the public policy of this state that a person or
            governmental entity not engage in SLAPP suits
            because such actions are inconsistent with the
            right of persons to exercise such constitutional
            rights of free speech in connection with public
            issues. Therefore, the Legislature finds and
            declares that prohibiting such lawsuits as herein
            described will preserve this fundamental state
            policy, preserve the constitutional rights of
            persons in Florida, and assure the continuation
            of representative government in this state. It is
            the intent of the Legislature that such lawsuits be
            expeditiously disposed of by the courts.
§ 768.295, Fla. Stat. (emphasis added).




                                       7
      It is hard to conceptualize a procedure in which the legislature has

created a substantive right to be free from meritless litigation—rooted in

public policy meant to protect constitutional rights—while not allowing for

interlocutory review of whether that substantive right is being violated. I find

this to be a significant issue that deserves review.


      FERNANDEZ, C.J., and SCALES, J. concur.




                                       8